


Exhibit 10.19

 

CAPITAL SUPPORT AGREEMENT

 

This Capital Support Agreement (“Agreement”), dated as of March 2, 2009, is by
and between Ameriprise Financial, Inc. (“Parent”), a Delaware corporation, and
Ameriprise Certificate Company (“ACC”), a Delaware corporation and wholly owned
subsidiary of Parent.  Parent and ACC are sometimes individually referred to
herein as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

A.                                   Parent is the sole shareholder of ACC; and

 

B.                                     Parent and ACC desire to ensure that ACC
continues to operate safely and soundly and with a reasonable level of capital
while also allowing Parent to manage Parent’s capital efficiently.

 

In consideration of the following agreements and covenants and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:

 

AGREEMENT:

 

1.                                       Commitment of Capital.  Parent shall,
subject to the conditions set forth below in this Agreement, take such actions
as may be necessary and appropriate to cause ACC to maintain during the term of
this Agreement the amount of capital necessary for ACC to satisfy the minimum
capital requirements established by the federal, state, local or foreign
governmental or regulatory authority, agency or commission, court or other
legislative, executive or judicial governmental entity, or governmental or
non-governmental self-regulatory organization having primary jurisdiction over
the capital standards of ACC (the “Applicable Capital Requirement”).

 

2.                                       Limitations.  Notwithstanding Section 1
of this Agreement, Parent’s obligation to provide, or cause to be provided,
capital under this Agreement is limited to an aggregate amount of no more than
$115,000,000 (the “Maximum Capital Amount”).

 

3.                                       Quarterly Provision of Capital. 
Parent’s obligation to provide capital pursuant to Section 1 shall arise at any
time at which ACC does not have an amount of capital sufficient to satisfy the
Applicable Capital Requirement.  Such obligation shall be calculated based upon
the monthly regulatory filings made by ACC with respect to its Applicable
Capital Requirement.  All infusions or other provisions of capital related to
Parent’s obligation shall be made by Parent once per fiscal quarter.  With
respect to any quarter for which Parent is obligated under this Agreement to
infuse or otherwise provide capital to ACC, such infusion or other provision
shall be made by Parent no later than the date on which ACC’s

 

--------------------------------------------------------------------------------


 

filing with the U.S. Securities Exchange Commission of its financial statements
in respect of such fiscal quarter (or, in the case of the fourth fiscal quarter,
the filing of ACC’s financial statements in respect of the corresponding fiscal
year) is due pursuant to the rules and regulations promulgated under the
Securities Exchange Act of 1934. Parent shall be entitled to receive from ACC
such information as Parent reasonably deems appropriate to confirm ACC’s need
for capital.

 

4.                                       Representations of ACC.  ACC, based
upon the assumption, for purposes of Clauses 4.a, 4.b and 4.c below and
Section 6.c, that Parent has or will infuse the necessary capital as set forth
in Section 3 of this Agreement, hereby represents and warrants to Parent as
follows:

 

a.                                       ACC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
ACC has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted, and to carry out the
transactions contemplated by this Agreement.

 

b.                                      ACC is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations.

 

c.                                       ACC is operating, and for the immediate
future will continue to operate, as a going concern capable of realizing assets
and discharging liabilities in the normal course of operations.

 

d.                                      No  involuntary case has been commenced
against ACC under the US Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; no decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, conservator, custodian or other
officer having similar powers over ACC has been entered; there has been no
involuntary appointment of an interim receiver, trustee or other custodian of
ACC; and no warrant of attachment, execution or similar process has been issued
against any substantial part of the property of ACC.

 

5.                                       Term of Commitment.  This Agreement
shall remain in effect until the Expiration Date, which Expiration Date shall be
automatically extended without amendment of this Agreement for one year, and on
each anniversary date thereafter, unless the Agreement is terminated pursuant to
Section 6.  “Expiration Date” means January 1, 2010, and each date annually
thereafter to the extent the Agreement is extended in accordance with this
Section 5, or the termination date if earlier terminated pursuant to Section 6.

 

6.                                       Termination.  The Parties may terminate
this Agreement prior to the Expiration Date as follows:

 

--------------------------------------------------------------------------------


 

a.                                       the Parties may terminate this
Agreement at any time by mutual written consent;

 

b.                                      either Party may terminate this
Agreement prior to the Expiration Date by providing written notice to the other
Party at least thirty (30) days prior to the proposed termination date;
provided, however, that any notice of termination delivered by Parent after an
obligation to provide capital pursuant to Section 3 has arisen shall not
terminate Parent’s responsibility to provide capital in respect of such
obligation;

 

c.                                       this Agreement shall terminate
immediately, without notice or further action of the Parties, if at any time the
representations and warranties of ACC in this Agreement are not true and correct
as of such time in all material respects;

 

d.                                      this Agreement shall terminate
immediately, without notice or further action of the Parties,  if at any time
during the term of this Agreement ACC ceases to be a wholly-owned, directly or
indirectly, subsidiary of Parent; or

 

e.                                       this Agreement shall terminate, without
notice or further action of the Parties, when the aggregate amount of capital
provided, or caused to be provided, by Parent to ACC under this Agreement
reaches the Maximum Capital Amount.

 

7.                                       Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, or sent by
facsimile or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service, or upon receipt of
facsimile in complete and legible form.  Each such notice, request or other
communication shall be addressed as follows:

 

a.                                       If to Parent:

 

Ameriprise Financial, Inc.

Attn: Chief Financial Officer

802 Ameriprise Financial Center

Minneapolis, MN   55474

 

b.                                      If to ACC:

 

Ameriprise Certificate Company

Attn: Chief Financial Officer

5228 Ameriprise Financial Center

Minneapolis, MN   55474

 

--------------------------------------------------------------------------------


 

8.                                       Amendments.  This Agreement may not be
amended or modified except by written agreement of the Parties.

 

9.                                       Assignment, Successors.  No assignment
or transfer by any Party of such Party’s rights and obligations under this
Agreement will be made except with the prior written consent of the other Party
to this Agreement.  This Agreement will be binding upon and shall inure to the
benefit of the Parties and their successors and permitted assigns, and any
reference to a Party shall also be a reference to a successor or permitted
assign.

 

10.                                 Termination, Amendment or Assignment by
ACC.  The termination, material amendment or assignment of this Agreement
pursuant to Section 6, Section 8 or Section 9, or the consent to such actions,
by ACC shall require the approval of ACC’s Board of Directors, including a
majority of its independent directors.

 

11.                                 Severability.  If any part of this Agreement
shall be held invalid, illegal, or unenforceable, the remaining parts of the
Agreement shall not be affected and shall continue with full force and effect.

 

12.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original.

 

13.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to the conflict of laws rules thereof.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Walter S. Berman

 

 

Name:

Walter S. Berman

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

AMERIPRISE CERTIFICATE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ William F. Truscott

 

 

Name:

William F. Truscott

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------
